MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                        May 15 2015, 8:44 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT
Michael R. Franceschini
Ayres Carr & Sullivan, P.C.
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Estate of Margaret S.                         May 15, 2015
Jones                                                    Court of Appeals Case No.
                                                         29A02-1410-ES-736
                                                         Appeal from the Hamilton Superior
John A. Jones, Jr.,                                      Court
                                                         The Honorable Steven R. Nation,
Appellant-Defendant-Personal                             Judge
Representative,
                                                         Cause Nos. 29D01-0802-ES-32 and
                                                         29D01-0804-MI-422
        v.

Joyce E. Schaefer,
Appellee-Plaintiff-Beneficiary,

and


Suzanne D. VanGombos, Alexandra
Margaret Windle, Sean Frances
Windle, Charlene J. Windle (n/k/a
Shar A. Windle),



Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015          Page 1 of 16
      Nominal Appellees-Defendants




      Bradford, Judge.



                                          Case Summary
[1]   Margaret S. Jones (“Decedent”), who lived on a farm in Hamilton County,

      died testate in 2007, having executed one will in 1997, one in 1999, and two in

      2005. Decedent was survived by four children: Appellee-Plaintiff-Beneficiary

      Joyce Schaefer; Appellant-Defendant-Personal Representative John A. Jones,

      Jr.; Suzanne VanGombos; and Shar Windle. In 2008, an estate was opened for

      Decedent, the will executed in January of 2005 was probated, and Jones was

      appointed personal representative of Decedent’s estate. Later in 2008, Schaefer

      filed a will contest, contending that a will executed in May of 2005 was

      Decedent’s true last will and testament and that the will executed in January

      along with a trust agreement were invalid.


[2]   In 2012, the parties entered into an agreement regarding disposition of the

      estate, which provided that Decedent’s 1997 will would be enforced, Schaefer

      would receive Decedent’s farmhouse, most of the farmland would be sold off to

      settle claims against the estate, and Jones would continue as personal

      representative. Among the claims were $186,417.00 in attorney’s fees that had

      already been accrued, representing over 40% of the value of the estate.

      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 2 of 16
[3]   In December of 2012, when Jones filed a final account of the estate and

      petitioned to close the estate and distribute assets, Schaefer objected that Jones

      had not paid taxes of approximately $5000.00 due in 2013 on the farmhouse.

      The trial court approved Jones’s final account (including the award of

      attorney’s fees) with the exception that Jones was made liable for certain repairs

      that Schaefer had previously paid for. With the litigation well into its seventh

      year, the trial court ruled that Jones was indeed responsible for property taxes

      that became due in 2013 and the repair costs and awarded Schaefer $3000.00 in

      attorney’s fees.


[4]   On appeal, Jones contends that the trial court erred in ordering him liable for

      the 2013 property taxes and repair costs, granting Schaefer’s motion for relief

      from judgment, denying his motion to correct error, and in awarding attorney’s

      fees to Schaefer. We conclude that the trial court did not err in holding Jones

      liable for property taxes due and payable in 2013, granting Schaefer’s motion

      for relief from judgment, and denying Jones’s motion to correct error. We

      further conclude, however, that the trial court erred in holding Jones’s liable for

      the repair costs and in ordering an award of attorney’s fees. Consequently, we

      affirm in part, reverse in part, and remand with instructions.



                            Facts and Procedural History
[5]   On March 14, 1997, Decedent executed a will, bequeathing four equal shares of

      her estate to Schaefer, Jones, VanGombos and Windle. Decedent owned a

      family farm located in Hamilton County, which included improvements such as

      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 3 of 16
      a house and pole barn. Decedent later executed additional wills in 1999;

      January 31, 2005; and May 17, 2005, and several instruments related to “The

      Margaret S. Jones Stewardship Trust.” On November 28, 2007, Decedent

      passed away. On February 13, 2008, an estate was opened for Decedent (“the

      Administration Case”), and Jones was appointed personal representative

      pursuant to the January 31, 2005, will.

[6]   On April 7, 2008, Schaefer filed a complaint to contest the January 31, 2005,

      will and a related trust instrument (“the Contest Case”), alleging that the will

      executed on May 17, 2005, was Decedent’s true will and last testament. On

      April 10, 2008, Jones filed suit, alleging that an instrument entitled “Margaret

      S. Jones Revocable Stewardship Trust” dated May 17, 2005, and an

      amendment to that instrument, were invalid. The two suits were eventually

      consolidated into the Contest Case.

[7]   On March 1, 2012, the parties resolved the Contest Case with a settlement

      agreement (“the Agreement”). The Agreement provided, inter alia, that (1)

      Decedent was declared incompetent to make estate planning decisions as early

      as September 29, 1999; (2) the will of March 14, 1997, was therefore valid; (3)

      Jones would continue as personal representative of the estate; and (4) five acres

      of the farm to include the house and pole barn would be set aside for Schaefer

      with the remainder to be sold. Among the claims against the estate to be settled

      by the proceeds of the sale of farmland were attorney’s fees totaling

      $186,417.00. Pursuant to the Agreement, Schaefer was to receive the

      farmhouse, pole barn, and tangible personal property in her possession; Jones

      was to receive a cash payment equal to the value of the farmhouse and pole
      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 4 of 16
      barn; and the residuary estate would be split equally among Decedent’s four

      children.

[8]   On May 3, 2012, Schaefer paid $350.00 to have flashing secured that had been

      damaged in a storm. On May 11, 2012, Schaefer paid $950.00 to have three

      fallen trees removed from the farm. A dispute arose between Schaefer and the

      estate regarding just which five acres of the farm would be transferred to her, a

      dispute that was resolved in an agreed entry filed July 20, 2012, in the

      Administration Case. On August 14, 2012, Schaefer paid $409.00 for the repair

      of a telephone jack and several power outlets.

[9]   Property taxes on the farm that were due in November of 2012 were paid by

      Jones. On December 7, 2012, Jones filed, in the Administration Case, a

      personal representative’s final account, a petition to settle and allow account,

      and a petition to distribute assets and close Decedent’s estate. Jones’s

      submission did not provide for a distribution to pay property tax on the farm;

      property taxes that became due and payable in 2013 totaled $5093.76. On

      December 6, 2013, Schaefer filed an objection to Jones’s account, alleging that

      he failed to keep farm buildings in repair, pay real estate taxes, and maintain the

      property as it was when the Agreement was reached in the Contest Case. A

      hearing on the final account was conducted on December 9, 2013. At the

      conclusion of the hearing, the trial court took the matter under advisement. On

      December 17, 2013, the trial court filed its order approving personal

      representative’s final account and petition for authority to distribute assets and

      close Decedent’s estate. With the exception of the $1709.00 in repair expenses

      related to the farm property that had been paid by Schaefer, all other claims and
      Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 5 of 16
       objections by Schaefer were disallowed. Consistent with the terms of the

       Agreement, the order provided for distributions of $104,514.27 to Schaefer,

       $102,558.02 to Jones, $18,321.97 to VanGombos, and $18,321.98 to Windle.

       The order also approved Jones’ proposed distribution of $186,417.00 for

       attorney’s fees.

[10]   On January 23, 2014, Jones filed a motion for nunc pro tunc entry in the

       Administration Case, seeking clarification that any property taxes, assessments,

       and penalties, if any, first due and payable after the Agreement are the

       obligation of Schaefer. On March 3, 2014, the trial court, having requested and

       received no objection, issued its order approving the nunc pro tunc entry. On

       April 2, 2014, Schaefer filed an “appeal” of the nunc pro tunc order under the

       Contest Case’s cause number. On May 5, 2014, Jones filed his response to

       Schaefer’s appeal, arguing that the allegations were without merit and filed in

       the wrong cause number in any event. On May 14, 2014, Schaefer amended

       her appeal, adding an allegation that Jones had perjured himself in the final

       account hearing on December 9, 2013. On May 16, 2014, Jones filed a motion

       to strike Schaefer’s appeal, which the trial court denied. The trial court set the

       matter for a hearing on July 28, 2014, under the Administration Case cause

       number. On July 21, 2014, Schaefer filed an amended motion for relief from

       judgment in the Contest Case, and the trial court set the matter for hearing on

       July 28, 2014.

[11]   On July 31, 2014, the trial court issued its order granting Schaefer’s amended

       motion for relief from judgment. The order provides as follows:



       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 6 of 16
               The parties appeared in person and/or by counsel on July
        28, 2014 for a hearing concerning pending Motions. Counsel for
        Joyce Eve Schaefer (“Mrs. Schaefer”) advised the Court that her
        AMENDED MOTION FOR RELIEF FROM JUDGMENT,
        filed July 21, 2014, should be heard in lieu of any of her other
        pending Motions. Counsel further requested, and the Court
        granted, that such Motion should be considered under this cause
        and also under In the Matter of the Estate of Margaret S. Jones,
        Decedent (“the Estate”), Cause No. 29D01-0804-ES-000032.
        Counsels for both Mrs. Schaefer and the Estate requested, and
        the Court permitted, the reopening of this case to allow
        additional evidence and arguments which were presented and
        completed. The Court took the matter under advisement.
               The Court now having reviewed such Motion, the
        evidence and arguments presented, and the previous record in
        this cause, and being duly advised, now FINDS and ORDERS as
        follows:
              1.     That under well-settled Indiana law, property
        owners are responsible for the property taxes assessed upon their
        property. See Foresman v. Chase, 68 Ind. 500, 505 (Ind. 1879).
               2.     That prior to the conveyance to Mrs. Schaefer, the
        Estate held the deed to parcels 08-05-31-00-00-020.00A and 08-
        05-00-00-020.000 (collectively, the “Five-Acre Tract”). The
        ORDER APPROVING PERSONAL REPRESENTATIVE’S
        FINAL ACCOUNT, PETITION TO SETTLE AND ALLOW
        ACCOUNT, AND PETITION FOR AUTHORITY TO
        DISTRIBUTE ASSETS REMAINING AND CLOSE ESTATE,
        filed December 17, 2013, was recorded on December 23, 2013
        thereby vesting title to the Five Acre Tract in Mrs. Schaefer on
        December 23, 2013.
               3.    That the conveyance which vested title of the Five-
        Acre Tract in Mrs. Schaefer was silent with respect to property
        taxes.
              4.    That absent an agreement to the contrary in the
        conveyance, transferors are responsible for property taxes:

Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 7 of 16
            Absent an agreement to the contrary, there is a
            presumption that the buyer receives title by a general
            warranty deed, and according to [Ind. Code § 32-17-1-2],
            the buyer takes title free of any encumbrances. Thus,
            absent an express agreement to the contrary, the seller is
            responsible for any taxes and other obligations incurred
            prior to the date of sale.
        Wolvos v. Meyer, 668 N.E.2d 671, 676 (Ind. 1996).
               5.     That as the deedholder of the Five-Acre Tract, the
        Estate was responsible for paying the property taxes assessed on
        the Five-Acre Tract. Such property taxes were a tax incident to
        the cost of the administration of the estate within the meaning of
        the Probate Code. See Ind. Code § 29-1-7.5-3(a)(18).
               6.    That the filing of the MOTION FOR NUNC PRO
        TUNC ENTRY, filed January 23, 2014, was improper and that
        there was no basis in the record for such filing. The motion,
        rather than correcting an omission in the record, improperly
        created a material change to this Court’s prior ruling, contrary to
        the purpose of a nunc pro tunc entry. See Brimhall v. Brewster, 835
N.E.2d 593, 597 (Ind. Ct. App. 2005) (quoting Harris v.
        Tomlinson, 30 N.E. 214, 216 (Ind. 1892)).
               7.      That Mrs. Schaefer’s AMENDED MOTION FOR
        RELIEF FROM JUDGMENT should be and is hereby
        GRANTED. The NUNC PRO TUNC ORDER APPROVING
        PERSONAL REPRESENTATIVE’S FINAL ACCOUNT,
        PETITION TO SETTLE AND ALLOW ACCOUNT, AND
        PETITION FOR AUTHORITY TO DISTRIBUTE ASSETS
        REMAINING AND CLOSE ESTATE (“Nunc Pro Tunc
        Order’’), filed March 4, 2014, should be and is hereby
        VACATED. If the Nunc Pro Tunc Order was recorded, the
        Personal Representative of the Estate is Ordered to record this
        Order correcting the title and reinstating the original conveyance
        as recorded on December 23, 2013.
             8.      That the Personal Representative of the Estate of
        Margaret S. Jones is responsible for and shall immediately pay all

Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 8 of 16
               property taxes, special assessments, delinquencies, and penalties
               assessed on the Five-Acre Tract due and payable prior to the
               vesting of title in Joyce E. Schaefer.
                      9.    That the Personal Representative of the Estate of
               Margaret S. Jones shall immediately pay attorney’s fees incurred
               by Mrs. Schaefer in the resolution of this dispute in the amount
               of $3,000.00 (10 hours at $300 per hour).
                     10. That the Personal Representative shall promptly file
               a supplemental report showing earnest compliance with this
               Order, and all efforts shall be made to bring this matter and all
               matters pending under this cause and all related causes to an
               expeditious end.
       Appellant’s App. pp. 152-54.


[12]   On August 28, 2014, Jones filed a motion to correct error, which motion the

       trial court denied on September 25, 2014.


                                 Discussion and Decision
[13]   The trial court entered findings of fact and conclusions of law pursuant to

       Indiana Trial Rule 52.

               When a court has made special findings of fact, an appellate
               court reviews sufficiency of the evidence using a two-step
               process. “First, it must determine whether the evidence supports
               the trial court’s findings of fact; second, it must determine
               whether those findings of fact support the trial court’s
               conclusions of law.” Estate of Reasor v. Putnam County, 635
N.E.2d 153, 158 (Ind. 1994) (citation omitted). Findings will
               only be set aside if they are clearly erroneous. Id. “Findings are
               clearly erroneous only when the record contains no facts to
               support them either directly or by inference.” Id. (citation
               omitted). A judgment is clearly erroneous if it applies the wrong
               legal standard to properly found facts. State v. Van Cleave, 674
       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 9 of 16
N.E.2d 1293, 1296 (Ind. 1996), reh’g granted in part, 681 N.E.2d
181 (Ind. 1997). In order to determine that a finding or
               conclusion is clearly erroneous, an appellate court’s review of the
               evidence must leave it with the firm conviction that a mistake has
               been made. Id. at 1295.
       Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). It is well-settled, however,

       that “on appellate review the trial court’s judgment will be affirmed if

       sustainable on any theory or basis found in the record.” Havert v. Caldwell, 452
N.E.2d 154, 157 (Ind. 1983).


                                          I. Property Taxes
[14]   Jones argues that the trial court erred in concluding that he, acting in his

       capacity as personal representative, is liable for property taxes on the farm that

       came due during the administration of the estate. What this boils down to is a

       dispute over the payment of $5093.76 in property tax on the farm that became

       due and payable in 2013. Jones argues that the estate should not be required to

       pay property taxes that came due after his filing of the final account, which

       occurred on December 7, 2012. We disagree with Jones on this point. Indiana

       Code section 29-1-7-23 provides that

               When a person dies, his real and personal property, passes to
               persons to whom it is devised by his last will, or, in the absence
               of such disposition, to the persons who succeed to his estate as
               his heirs; but it shall be subject to the possession of the personal
               representative and to the election of the surviving spouse and
               shall be chargeable with the expenses of administering the estate,
               the payment of other claims and the allowance is under IC 29-1-
               4-1, except as otherwise provided in IC 29-1.


       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 10 of 16
[15]   So, upon Decedent’s death, the farm “passed” to Schaefer by operation of

       statute, albeit “subject to” Jones’s possession. However, Indiana Code section

       29-1-13-1(1) provides that


               [e]very personal representative shall have a right to take, and
               shall take, possession of all the real and personal property of the
               decedent. The personal representative … shall pay the taxes and
               collect the rents and earnings thereon until the estate is settled or
               until delivered by order of the court to the distributees[.]
[16]   Indiana Code section 29-1-14-9 reiterates the personal representative’s

       obligation to pay property taxes while the estate is open, but clarifies that “no

       personal representative shall be required to pay any taxes on any property of the

       decedent unless such taxes are due and payable before possession thereof is

       delivered by the personal representative pursuant to the provisions of IC 29-1.”

       In summary, the relevant statutory authority clearly indicates that the personal

       representative is liable for property taxes that become due and payable before

       the estate is settled. Jones has failed to establish that the trial court’s order that

       Jones pay all property tax due and payable prior to the closing of the estate,

       which occurred on December 17, 2013, is clearly erroneous.


                                     II. Repairs to the Farm
[17]   Jones also challenges the trial court’s order that the estate pay for $1709.00 in

       repairs at the farm, contending that the record does not establish when the

       damage occurred. Indiana Code section 29-1-13-1(2) provides that “[t]he

       personal representative … shall keep in tenantable repair the buildings and

       fixtures under the personal representative’s control[.]” In addition to a lack of

       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 11 of 16
       evidence that any of the damage at issue occurred during the personal

       representative’s “possession” of the property pursuant to Indiana Code chapter

       29-1-13, there is no evidence that any part of the farm was ever under Jones’s

       control, as the concept is commonly understood. It is undisputed that Schaefer

       lived on the farm, and there is no evidence that Jones had any hand in day-to-

       day operations or maintenance. Jones has established that the trial court erred

       in ordering that the estate be charged $1709.00 for repairs.


                                III. Indiana Trial Rule 60(B)
[18]   Jones contends that Schaefer failed to show any basis on which she would have

       been entitled to relief from judgment pursuant to Trial Rule 60(B).


               On motion and upon such terms as are just the court may relieve
               a party or his legal representative from a judgment, including a
               judgment by default, for the following reasons:
                  (1) mistake, surprise, or excusable neglect;
                  (2) any ground for a motion to correct error, including
                  without limitation newly discovered evidence, which by due
                  diligence could not have been discovered in time to move for
                  a motion to correct errors under Rule 59; [or]
                                               ****
                   (8) any reason justifying relief from the operation of the
                   judgment, other than those reasons set forth in sub-paragraphs
                   (1), (2), (3), and (4).
       Ind. Trial Rule 60(B).
[19]           We review the grant or denial of Trial Rule 59 motions to correct
               error and Trial Rule 60(B) motions for relief from judgment
               under an abuse of discretion standard. Speedway SuperAmerica,
               LLC v. Holmes, 885 N.E.2d 1265, 1270 (Ind. 2008); Outback
               Steakhouse of Florida v. Markley, 856 N.E.2d 65, 72 (Ind. 2006).

       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 12 of 16
               On appeal, we will not find an abuse of discretion unless the trial
               court’s decision is clearly against the logic and effect of the facts
               and circumstances before it or is contrary to law. Miller v. Moore,
               696 N.E.2d 888, 889 (Ind. Ct. App. 1998).
       Cleveland v. Clarian Health Partners, Inc., 976 N.E.2d 748, 755 (Ind. Ct. App.

       2012), trans. denied.


[20]   In its order granting Schaefer’s motion for relief from judgment, the trial court

       did not specifically identify a ground for its ruling. Our review of the trial

       court’s order seems to indicate that it was granted on the basis that its previous

       conclusion regarding responsibility for 2013 property taxes on the farm was

       erroneous as a matter of law. We see no reason why Schaefer’s claim in this

       regard could not have been raised in a motion to correct error, and, as such,

       may justify relieving a party from a judgment pursuant to trial rule 60(B)(2).

       We would affirm the trial court’s ruling on this ground alone.


[21]   Moreover, “on appellate review the trial court’s judgment will be affirmed if

       sustainable on any theory or basis found in the record.” Havert, 452 N.E.2d at

       157. Our review of the record and the trial court’s findings indicates that the

       grant of Schaefer’s motion for relief from judgment may have been motivated

       more than a little by notions of equity.


               Trial Rule 60(B)(8) provides that a motion for relief from
               judgment may be granted for “any reason justifying relief from
               the operation of the judgment, other than those reasons set forth
               in sub-paragraphs (1), (2), (3), and (4).” This provision allows
               courts to vacate judgments “within the residual power of a court
               of equity to do justice.” Graham v. Schreifer (1984), Ind. App.,
               467 N.E.2d 800. Such relief may be invoked only upon a

       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 13 of 16
               showing of “exceptional circumstances justifying extraordinary
               relief.” Id. at 803.
       State ex rel. Huppert v. Paschke, 637 N.E.2d 150, 154 (Ind. Ct. App. 1994).


[22]   As long ago as the final accounting hearing on December 9, 2013, the trial court

       expressed its desire that, once it issued its ruling, “then this matter can be over

       [and] at that point, everyone can go on with their lives.” Tr. p. 34. The trial

       court’s order on Schaefer’s motion for relief from judgment also directed that

       “all efforts shall be made to bring this matter and all matters pending under this

       cause and all related causes to an expeditious end.” Appellant’s App. p. 154.

       The trial court, looking back on litigation that was into its seventh year (now,

       thanks to this appeal, its eighth) and which included awards of attorney’s fees

       that had already depleted the estate of over 40% of its value, may reasonably

       have concluded that equity demanded an end to it all. For the reasons stated

       above, we conclude that the trial court did not abuse its discretion in this

       regard.


                             IV. Newly Discovered Evidence
[23]   Jones contends that the trial court should have granted his motion to correct

       error, which was based on allegedly newly-discovered evidence. Specifically,

       Jones attached an affidavit to his motion to correct error tending to show that in

       April of 2014, Schaefer withdrew a property tax payment she had made in

       November of 2012 and was advised that doing so would subject her property to

       tax sale. As we have concluded, Schaefer was not obligated to pay property tax

       that accrued in 2012 to be payable in 2013, so her withdrawal of money that

       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 14 of 16
       might have been applied to that obligation is irrelevant. The trial court did not

       abuse its discretion in denying Jones’s motion to correct error on the basis of

       newly discovered evidence.


                                         V. Attorney’s Fees
[24]   Finally, Jones contests the trial court’s award of $3000.00 in attorney’s fees to

       Schaefer. On appeal from an award of attorney’s fees, this court applies the

       “clearly erroneous” standard to factual determinations, reviews legal

       conclusions de novo, and determines whether the amount of a particular award

       constituted an abuse of the trial court’s discretion. See H & G Ortho, Inc. v.

       Neodontics Int’l, Inc., 823 N.E.2d 734, 737 (Ind. Ct. App. 2005). We conclude

       that the trial court’s award of attorney’s fees in this case was erroneous as a

       matter of law. Indiana Code section 34-52-1-1 provides, in part, that


               In any civil action, the court may award attorney’s fees as part of
               the cost to the prevailing party, if the court finds that either party:
                   (1) brought the action or defense on a claim or defense that is
                   frivolous, unreasonable, or groundless;
                   (2) continued to litigate the action or defense after the party’s
                   claim or defense clearly became frivolous, unreasonable, or
                   groundless; or
                   (3) litigated the action in bad faith.
       (Emphasis added). Even if we were to assume that Jones pursued his claims in

       bad faith (of which there is no evidence), he has prevailed on one of them, the

       issue of who is liable for $1706.00 in repairs to the farm property incurred in




       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 15 of 16
       2012. Because Schaefer is not the prevailing party, the trial court is not

       permitted to award her attorney’s fees.



                                               Conclusion
[25]   We conclude that the trial court properly concluded that Jones is liable for

       property taxes that became due and owing at any time during the pendency of

       the estate. We further conclude that the trial court did not abuse its discretion

       in granting Schaefer’s motion for relief from judgment or denying Jones’s

       motion to correct error. However, we also conclude that the trial court erred in

       ordering that Jones pay for certain repairs on the farm property and in awarding

       Schaefer attorney’s fees. We remand with instructions for entry of a new order

       consistent with this memorandum decision.


[26]   We affirm the judgment of the trial court in part, reverse it in part, and remand

       with instructions.


       Vaidik, C.J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1410-ES-736| May 15, 2015   Page 16 of 16